DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 05/13/2022 which amended claims 15 and 29, cancelled claims 17, 18 and 28, and added new claims 31 and 32. Claims 15, 16, 19-27 and 29-32 are currently pending in the application for patent.

Allowable Subject Matter
Claims 15, 16, 19-27 and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the provision of at least one user parameter comprises a capture and/or user-side input of the user’s age and/or visual impairment, and the planar pixel arrangement is switched from a 3D mode of operation to a 2D and/or monocular mode of operation, at least in regions, if the captured and/or entered user parameters in respect of age and/or visual impairment do not meet predefined requirements for the 3D representation for a corresponding region of the virtual display image.
These limitations in combination with the other limitations of claim 15 renders the claim non-obvious over the prior art of record.
Regarding Claim 29, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the provision of at least one user parameter comprises a capture and/or user-side input of the user’s age and/or visual impairment, and
the planar pixel arrangement is switched from a 3D mode of operation to a 2D and/or monocular mode of operation, at least in regions, if the captured and/or entered user parameters in respect of age and/or visual impairment do not meet predefined requirements for the 3D representation for a corresponding region of the virtual display image.
These limitations in combination with the other limitations of claim 29 renders the claim non-obvious over the prior art of record.
Regarding Claim 31, the prior art of record, fails to teach, suggest or render obvious when a region of the planar pixel arrangement is switched from a 3D mode of operation to a monocular mode of operation, a brightness for said region is increased, and/or portions of said region are switched to monocular modes of operation provided for different eyes of the user, wherein, a mixed operation of a 3D mode of operation with a monocular mode of operation is activated, in which large-area virtual objects are represented in 3D and smaller and/or finer virtual objects are represented in monocular fashion.
These limitations in combination with the other limitations of claim 31 renders the claim non-obvious over the prior art of record.
Regarding Claim 32, the prior art of record, fails to teach, suggest or render obvious when a region of the planar pixel arrangement is switched from a 3D mode of operation to a monocular mode of operation, a brightness for said region is increased, and/or portions of said region are switched to monocular modes of operation provided for different eyes of the user, wherein, a mixed operation of a 3D mode of operation with a monocular mode of operation is activated, in which large-area virtual objects are represented in 3D and smaller and/or finer virtual objects are represented in monocular fashion.
These limitations in combination with the other limitations of claim 32 renders the claim non-obvious over the prior art of record.

Ichihashi (US 2016/0173867) discloses a method for operating a visual field display apparatus (Figure 1; Image Display Apparatus 10) for a motor vehicle (Figure 5; Vehicle 200) comprising an autostereoscopic planar pixel arrangement (Figure 2; Display Device 110) for generating a projection light beam with display content (see Paragraph [0014]; wherein it is disclosed that the display device 110 disposed inside housing 100 provides, via windshield 220, an image for viewer D present in the cabin of the vehicle, with the image being as virtual image I) and being embodied to project the display content on a partly transparent reflecting projection screen (Figure 5; Windshield 220) of the motor vehicle (Figure 5; Vehicle 200) such that a virtual display image superimposed into a visual field of a user (Figure 5; Viewer D) is generated behind the projection screen (see Figure 5), the method comprising: providing at least one surroundings and/or user parameter (see Paragraph [0025]-[0026]; wherein the stereoscopic visual range determines whether the image display apparatus operates in a first (binocular vision mode) or second mode (monocular vision mode)); and switching between at least two qualitatively different 3D, 2D and/or monocular modes of operation of the planar pixel arrangement on the basis of the surroundings and/or user parameters provided, for purposes of adapting the virtual display image to qualitative changes in operation in relation to the surroundings and/or the user of the visual field display apparatus (see Paragraphs [0025]-[0026]; wherein it is disclosed that the controller 104 changes the mode between a first and second mode based upon the stereoscopic visual range).

Bosch (DE102015222842A1) discloses a method for operating a visual field display apparatus (Figure 10; Head-Up Display 500) for a motor vehicle (see Figure 10) comprising: a planar pixel arrangement (Figure 10; Image Generation Unit 504) for generating a projection light beam with display content (see Paragraph [0041]; wherein the image generation unit 504 is designed to radiate a light beam 512 into the beam path), and 
a reflection-suppressing deflection arrangement (Figure 10; Comb Structure 1002) arranged on the planar pixel arrangement (Figure 10; Image Generation Unit 504), wherein the reflection-suppressing deflection arrangement (Figure 10; Comb Structure 1002) comprises one or more planar reflection surfaces (see Figure 10), which extend along the planar pixel arrangement (Figure 10; Image Generation Unit 504) at a predefined acute angle to the planar pixel arrangement (Figure 10; Image Generation Unit 504) and parallel to one another (see Figure 10), for purposes of deflecting the generated projection light beam with the display content and projecting the generated projection light beam with the display content on a partly transparent reflecting projection screen (Figure 10; Windshield 510) of the motor vehicle (see Figure 10 wherein the image beam emitted from image generation unit 504 is deflected such that it is incident upon windshield 510).

As it pertains to claim 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the provision of at least one user parameter comprises a capture and/or user-side input of the user’s age and/or visual impairment, and the planar pixel arrangement is switched from a 3D mode of operation to a 2D and/or monocular mode of operation, at least in regions, if the captured and/or entered user parameters in respect of age and/or visual impairment do not meet predefined requirements for the 3D representation for a corresponding region of the virtual display image.
As it pertains to claim 29, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the provision of at least one user parameter comprises a capture and/or user-side input of the user’s age and/or visual impairment, and
the planar pixel arrangement is switched from a 3D mode of operation to a 2D and/or monocular mode of operation, at least in regions, if the captured and/or entered user parameters in respect of age and/or visual impairment do not meet predefined requirements for the 3D representation for a corresponding region of the virtual display image.
As it pertains to claim 31, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious when a region of the planar pixel arrangement is switched from a 3D mode of operation to a monocular mode of operation, a brightness for said region is increased, and/or portions of said region are switched to monocular modes of operation provided for different eyes of the user, wherein, a mixed operation of a 3D mode of operation with a monocular mode of operation is activated, in which large-area virtual objects are represented in 3D and smaller and/or finer virtual objects are represented in monocular fashion.
As it pertains to claim 32, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious when a region of the planar pixel arrangement is switched from a 3D mode of operation to a monocular mode of operation, a brightness for said region is increased, and/or portions of said region are switched to monocular modes of operation provided for different eyes of the user, wherein, a mixed operation of a 3D mode of operation with a monocular mode of operation is activated, in which large-area virtual objects are represented in 3D and smaller and/or finer virtual objects are represented in monocular fashion.
The dependent claims, claims 16, 19-27 and 30, are likewise allowable by virtue of their dependency upon allowable independent claims 15 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882